Citation Nr: 1803232	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-30 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for pes planus of the right foot.

2. Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1990 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Atlanta, Georgia currently retains jurisdiction.

A personal hearing was conducted between the Veteran and undersigned in May 2016.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the May 2016 hearing, the Veteran stated that his right foot disability had worsened since his last VA examination in November 2011.  He described increasing pain and swelling with difficulty standing for extended periods of time, as well as a regular need to massage and soak his foot.  The preceding suggests a worsening of the symptoms since his last examination.  The Veteran should be afforded a new VA examination to evaluate the current severity of his foot disability.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).

With respect to the service connection claim for the right knee, the November 2011 examiner diagnosed right knee strain, but stated that it was not possible to provide an opinion about the disability's etiology without resorting to mere speculation.  This rationale is insufficient, as the examiner failed to specify why a determination could not be made without resorting to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  As such, an addendum opinion is necessary to address the etiology of the Veteran's right knee disability.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for an appropriate VA examination with a suitably qualified medical professional to evaluate the current severity of his right foot disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.

3. Return the file to the examiner who completed the November 2011 examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability had its onset in service or is otherwise etiologically related to his active service.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.
Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

